Order entered May 5, 2021




                                    In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                              No. 05-20-01087-CV

               IN THE INTEREST OF B.R., A MINOR CHILD

               On Appeal from the 469th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 469-54745-2016

                                   ORDER

      Before the Court are Mother’s and the Office of the Attorney General’s May

4, 2021 unopposed motions for a thirty-day extension of time to file their

responsive briefs. We GRANT the motions and ORDER the briefs be filed no

later than June 15, 2021.


                                           /s/   CRAIG SMITH
                                                 JUSTICE